              Case 1:21-cv-02589-AJN Document 10 Filed 07/01/21 Page 1 of 1



                                                                            Joseph H. Mizrahi – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                         E: joseph@cml.legal | W: cml.legal




                                                             July 1, 2021

VIA ECF
Hon. Judge Alison J. Nathan
United States District Judge
Southern District of New York
40 Centre Street                                          7/6/2021
New York, NY 10007



       Re:      Sanchez v. Cratejoy, Inc.; Case No: 1:21-cv-02589-AJN

To the Honorable Judge Nathan,

       The undersigned represents Plaintiff Cristian Sanchez (hereinafter “Plaintiff”) in the above-
referenced matter.

      This Letter is submitted in response to the Court’s June 3, 2021, Order directing Plaintiff to
move for Default Judgment by July 1, 2021.

        Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
as to Cratejoy, Inc., and will promptly be filing its Motion for a Default Judgement in accordance
with the Court’s Individual Rules.

       As such,, Plaintiff is requesting
                                       g an additional 30 days in which to move for Default Judgment
if Defendant fails to appear.

       Thank you for the consideration of Plaintiff’s request.                             7/5/2021
                                                             Respectfully submitted,

                                                             /s/ Joseph H. Mizrahi
                                                             Joseph H. Mizrahi, Esq.
